

Exhibit 10.16


EXECUTION VERSION
THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Third Amendment”), dated
as of November 1, 2017 among American Airlines, Inc., a Delaware corporation
(the “Borrower”), American Airlines Group Inc., a Delaware corporation (the
“Parent” or the “Guarantor”), the lenders party hereto with a 2017 Class B Term
Loan Commitment referred to below (the “2017 Term Lenders”), each other lender
party hereto and Barclays Bank PLC (“Barclays”), as administrative agent (in
such capacity, the “Administrative Agent”) and as the designated lender of 2017
Class B Term Loans referred to below (in such capacity, the “Designated 2017
Term Lender”). Unless otherwise indicated, all capitalized terms used herein and
not otherwise defined shall have the respective meanings provided such terms in
the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Credit and Guaranty Agreement, dated as of April 29, 2016 (as
amended by that certain First Amendment to Credit and Guaranty Agreement, dated
October 31, 2016, as further amended by that certain Second Amendment to Credit
and Guaranty Agreement, dated August 21, 2017 and as further amended and
restated, supplemented or otherwise modified to but not including the Third
Amendment Effective Date as defined below, the “Credit Agreement”);
WHEREAS, on the date hereof, there are outstanding Replacement Class B Term
Loans under the Credit Agreement (the “Existing Term Loans”) in an aggregate
principal amount of $990,000,000;
WHEREAS, pursuant to Section 10.08(e) of the Credit Agreement, the Borrower
desires to refinance in full the Existing Term Loans with the proceeds of the
2017 Class B Term Loans (as defined below) (the “Refinancing”); and
WHEREAS, the Borrower, the Administrative Agent, the 2017 Term Lenders and the
other Lenders party hereto wish to amend the Credit Agreement to provide for (i)
the Refinancing and (ii) certain other modifications to the Credit Agreement, in
each case, on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Credit Agreement Amendments. Effective as of the Third Amendment
Effective Date (as defined below):




 
 
 




--------------------------------------------------------------------------------




(a)    The Credit Agreement is hereby amended as follows:
(i)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:
“2017 Class B Term Loans” shall be the Term Loans incurred pursuant to the Third
Amendment.
“2017 Class B Term Loan Commitment” shall mean the Term Loan Commitment of each
2017 Term Lender to make 2017 Class B Term Loans pursuant to the Third
Amendment.
“2017 Class B Term Loan Commitment Schedule” shall mean the schedule of 2017
Class B Term Loan Commitments of each 2017 Term Lender provided to the Borrower
on the Third Amendment Effective Date by the Administrative Agent pursuant to
the Third Amendment.
“2017 Term Lender” shall mean each Lender having a Term Loan Commitment to
provide 2017 Class B Term Loans or, as the case may be, with an outstanding 2017
Class B Term Loan.
“Third Amendment” shall mean the Third Amendment to Credit and Guaranty
Agreement, dated as of November 1, 2017, by and among Parent, the Borrower, the
Administrative Agent, the 2017 Term Lenders and Barclays Bank PLC, in its
capacity as the designated Lender of 2017 Class B Term Loans.
“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.
(ii)    The definition of “Applicable Margin” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:
Class of Loans
Applicable Margin Eurodollar Loans
Applicable Margin ABR Loans
2017 Class B Term Loans
2.00%
1.00%
Revolving Loans
2.25%
1.25%



(iii)    The first sentence of the definition of “Class” is hereby amended by
deleting “Replacement Class B Term Loans” where it first appears and replacing
such term with “2017 Class B Term Loans”.


2
 
 
 




--------------------------------------------------------------------------------




(iv)    The definition of “LIBO Rate” is hereby amended and restated as follows:
“LIBO Rate” shall mean for any Interest Period as to any LIBO Rate Loan, (i) the
rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (“ICE LIBOR”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period or (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays ICE LIBOR for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if ICE LIBOR is quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that solely in respect of the 2017 Class B Term Loans, the
LIBO Rate shall not be less than 0% for the purposes of this Agreement.
(v)    The definition of “Repricing Event” is hereby amended by deleting
“Replacement Class B Term Loans” each place it appears and replacing it with
“2017 Class B Term Loans”.
(vi)    The definition of “Term Loan” is hereby amended by deleting “Replacement
Class B Term Loans” and replacing it with “2017 Class B Term Loans”.
(vii)    The definition of “Term Loan Commitment” appearing in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
“Term Loan Commitment” shall mean the commitment of each Term Lender to make
Term Loans hereunder and, in the case of the 2017 Class B Term Loans, in an
aggregate principal amount not to exceed the amount set forth under the heading
“2017 Class B Term Loans” opposite its name in the 2017 Class B Term Loan
Commitment Schedule or in the Assignment and Acceptance pursuant to which such
Term Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The aggregate amount of the Term Loan Commitments
as of the Third Amendment Effective Date was $990,000,000. The Term Loan
Commitments as of the Third Amendment Effective Date are for 2017 Class B Term
Loans.
(viii)    The definition of “Term Loan Maturity Date” is hereby amended by
deleting “Replacement Class B Term Loans” and replacing it with “2017 Class B
Term Loans”.


3
 
 
 




--------------------------------------------------------------------------------




(ix)    Section 2.01(b) is hereby amended and restated by adding the following
at the end of such Section:
On the Third Amendment Effective Date, each 2017 Term Lender agrees to make to
the Borrower the 2017 Class B Term Loans denominated in Dollars in an aggregate
principal amount equal to such 2017 Term Lender’s 2017 Class B Term Loan
Commitment in accordance with the terms and conditions of the Third Amendment,
which 2017 Class B Term Loans shall constitute Term Loans for all purposes of
this Agreement.
(x)    Section 2.09 is hereby amended by adding the following at the end of such
section:
Notwithstanding any provision to the contrary set forth in this Agreement, in
the event the Administrative Agent determines, pursuant to and in accordance
with this Section 2.09, that reasonable means do not exist for ascertaining the
applicable LIBO Rate and the Administrative Agent and the Borrower mutually
determine that the syndicated loan market has broadly accepted a replacement
standard for the LIBO Rate, then the Administrative Agent and Borrower may,
without the consent of any Lender, amend this Agreement to adopt such new
broadly accepted market standard and to make such other changes as shall be
necessary or appropriate in the good faith determination of the Administrative
Agent and the Borrower in order to implement such new market standard herein and
in the other Loan Documents.
(xi)    Section 2.10(b) is hereby amended and restated in its entirety as
follows:
(b) The principal amounts of the 2017 Class B Term Loans shall be repaid in
consecutive annual installments (each, an “Installment”) of 1.00% of the sum of
(i) the original aggregate principal amount of the Class B Term Loans made on
the Closing Date plus (ii) the original aggregate principal amount of any
Incremental Term Loans of the same Class as the Replacement Class B Term Loans
from time to time after the First Amendment Effective Date plus (iii) the
original aggregate principal amount of any Incremental Term Loans of the same
Class as the 2017 Class B Term Loans from time to time after the Third Amendment
Effective Date, on each anniversary of the Closing Date occurring prior to the
Term Loan Maturity Date with respect to such 2017 Class B Term Loans.
Notwithstanding the foregoing, (1) such Installments shall be reduced in
connection with any mandatory or voluntary prepayments of the 2017 Class B Term
Loans in accordance with Sections 2.12 and 2.13, as applicable and (2) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the applicable Term Loan
Termination Date.
(xii)    Section 2.13(a) is hereby amended by adding the following sentence at
the end thereof:


4
 
 
 




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary above, no notice to the Administrative
Agent shall be required in connection with the repayment of the Existing Term
Loans (as defined in the Third Amendment) with the proceeds of 2017 Class B Term
Loans incurred on the Third Amendment Effective Date.
(xiii)    Section 2.13(d) is hereby amended by (A) deleting “Replacement Class B
Term Loans” each place it appears and replacing it with “2017 Class B Term
Loans” and (B) deleting “First Amendment Effective Date” and replacing it with
“Third Amendment Effective Date”.
(xiv)    Section 2.27(c) is hereby amended by deleting “Replacement Class B Term
Loans” each place it appears and replacing it with “2017 Class B Term Loans”.
(xv)    Section 3.08 is hereby amended by adding the following proviso at the
end thereof:
; provided that all proceeds of the 2017 Class B Term Loans incurred on the
Third Amendment Effective Date pursuant to the Third Amendment shall solely be
used as provided in the Third Amendment.
(b)    (i)    Subject to the satisfaction (or waiver) of the conditions set
forth in Section Three hereof, the 2017 Term Lenders hereby agree to make 2017
Class B Term Loans (as defined below) to the Borrower on the Third Amendment
Effective Date (as defined below) in the aggregate principal amount of
$990,000,000, which shall be used solely to refinance in full all outstanding
Existing Term Loans and to pay fees and expenses relating to this Third
Amendment.
(ii)    As of the Third Amendment Effective Date, immediately prior to the
effectiveness of the Third Amendment, the Administrative Agent has prepared and
provided a true and correct copy to the Borrower of a schedule (the “2017 Class
B Term Loan Commitments Schedule”) which sets forth the allocated commitments
received by it (the “2017 Class B Term Loan Commitments”) from the Lenders
providing the 2017 Class B Term Loans. The Administrative Agent has notified
each 2017 Term Lender of its allocated 2017 Class B Term Loan Commitment, and
each of the 2017 Term Lenders has executed a consent to this Third Amendment in
the form of Annex A attached hereto. On the Third Amendment Effective Date, all
Existing Term Loans shall be refinanced in full as follows:
(w)the outstanding aggregate principal amount of Existing Term Loans of each
Lender which does not have a 2017 Class B Term Loan Commitment (each, a
“Non-Converting Term Lender”) shall be repaid in full in cash;
(x)to the extent any Lender has a 2017 Class B Term Loan Commitment that is less
than the full outstanding aggregate principal amount of Existing Term Loans of
such Lender, such Lender shall be repaid in cash in an amount equal to the
difference between the outstanding aggregate principal amount of Existing Term
Loans of such Lender and such Lender’s 2017 Class B Term Loan Commitment (the
“Non-Converting Term Portion”);


5
 
 
 




--------------------------------------------------------------------------------




(y)the outstanding aggregate principal amount of Existing Term Loans of each
Lender which has a 2017 Class B Term Loan Commitment (each, a “Converting Term
Lender,” and, together with the Non-Converting Term Lenders, the “Existing Term
Lenders”) shall automatically be converted into 2017 Class B Term Loans (a
“Converted 2017 Class B Term Loan”) in a principal amount equal to such
Converting Term Lender’s Existing Term Loans outstanding on the Third Amendment
Effective Date immediately prior to such conversion, less an amount equal to any
Non-Converting Term Portion; and
(z)(1) each 2017 Term Lender that is not an Existing Term Lender (each, a “New
Term Lender”) and (2) each Converting Term Lender with a 2017 Class B Term Loan
Commitment in an amount in excess of the aggregate principal amount of Existing
Term Loans of such Converting Term Lender (such difference, the “New Term
Commitment”), agrees to make to the Borrower a new Term Loan (each, a “New Term
Loan” and, collectively, the “New Term Loans” and, together with the Converted
2017 Class B Term Loans, the “2017 Class B Term Loans”) in a principal amount
equal to such Converting Term Lender’s New Term Commitment or such New Term
Lender’s 2017 Class B Term Loan Commitment, as the case may be, on the Third
Amendment Effective Date, which 2017 Class B Term Loans shall be subject to the
terms of the Credit Agreement after giving effect to this Third Amendment.
(iii)    On the Third Amendment Effective Date, each 2017 Term Lender hereby
agrees to fund its 2017 Class B Term Loans in an aggregate principal amount
equal to such 2017 Term Lender’s 2017 Class B Term Loan Commitment as follows:
(x) each Converting Term Lender shall fund its 2017 Class B Term Loans to the
Borrower by converting its then outstanding principal amount of Existing Term
Loans into 2017 Class B Term Loans in an equal principal amount as provided in
clause (ii)(y) above, (y) (1) each Converting Term Lender with a New Term
Commitment shall fund in cash an amount equal to its New Term Commitment to the
Designated 2017 Term Lender and (2) each New Term Lender shall fund in cash an
amount equal to its 2017 Class B Term Loan Commitment to the Designated 2017
Term Lender, and (z) the Designated 2017 Term Lender shall fund in cash to the
Borrower an amount equal to the New Term Commitment of each Converting Term
Lender and the 2017 Class B Term Loan Commitment of each New Term Lender.
(iv)    All outstanding Borrowings of Existing Term Loans shall continue in
effect for the equivalent principal amount of 2017 Class B Term Loans after the
Third Amendment Effective Date and each resulting “borrowing” of 2017 Class B
Term Loans shall be deemed to constitute a new deemed “borrowing” under the
Credit Agreement and be subject to the same Interest Period (and the same LIBO
Rate) applicable to the Existing Term Loans to which it relates immediately
prior to the Third Amendment Effective Date, which Interest Period shall
continue in effect (until such Interest Periods expire, at which time subsequent
Interest Periods shall be determined in accordance with the provisions of
Section 2.05 of the Credit Agreement). New Term Loans shall be initially
incurred as Eurodollar Loans and shall be allocated ratably to the outstanding
deemed “borrowings” of 2017 Class B Term Loans on the Third Amendment Effective
Date. Each such Borrowing of New Term Loans shall be subject to (x) an Interest
Period which commences on the Third Amendment Effective Date and ends on the
last day of the Interest Period applicable


6
 
 
 




--------------------------------------------------------------------------------




to the Existing Term Loans and (y) the same LIBO Rate applicable to the 2017
Class B Term Loans. The 2017 Class B Term Loans of each 2017 Term Lender shall
be allocated ratably to such Interest Periods (based upon the relative principal
amounts of Borrowings of Existing Term Loans subject to such Interest Periods
immediately prior to the Third Amendment Effective Date), with the effect being
that Existing Term Loans which are converted into Converted 2017 Class B Term
Loans hereunder shall continue to be subject to the same Interest Periods and
any 2017 Class B Term Loans that are funded in cash on the Third Amendment
Effective Date shall be ratably allocated to the various Interest Periods as
described above.
(v)    On the Third Amendment Effective Date, the Borrower shall pay in cash (a)
all interest accrued on the Existing Term Loans through the Third Amendment
Effective Date and (b) to each Non-Converting Term Lender and each Converting
Term Lender with a Non-Converting Term Portion, any breakage loss or expenses
due under Section 2.15 of the Credit Agreement (it being understood that
existing Interest Periods of the Existing Term Loans held by 2017 Term Lenders
prior to the Third Amendment Effective Date shall continue on and after the
Third Amendment Effective Date and shall accrue interest in accordance with
Section 2.07 of the Credit Agreement on and after the Third Amendment Effective
Date). Each Converting Term Lender hereby waives any entitlement to any breakage
loss or expenses due under Section 2.15 of the Credit Agreement with respect to
the repayment of that portion of its Existing Term Loans with the proceeds of
Converted 2017 Class B Term Loans.
(vi)    On the Third Amendment Effective Date, all promissory notes, if any,
evidencing the Existing Term Loans shall be automatically cancelled, and any
2017 Term Lender may request that its 2017 Class B Term Loan be evidenced by a
promissory pursuant to Section 2.10(f) of the Credit Agreement.
SECTION TWO - Titles and Roles. The parties hereto agree that, as of the Third
Amendment Effective Date and in connection with the Third Amendment:
(a)each of Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc.
(“Citi”), Credit Suisse Securities (USA) LLC (“CS Securities”), Deutsche Bank
Securities Inc. (“DBSI”), Goldman Sachs Bank USA (“GSB”), Industrial and
Commercial Bank of China Limited, New York Branch (“ICBC”), JPMorgan Chase Bank,
N.A. (“JPMCB”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“ML”),
Morgan Stanley Senior Funding, Inc. (“MS”), BNP Paribas Securities Corp. (“BNP
Securities”), Credit Agricole Corporate and Investment Bank (“CA-CIB”), Standard
Chartered Bank (“SCB”), Sumitomo Mitsui Banking Corporation (“SMBC”), U.S. Bank
National Association (“US Bank”), and Texas Capital Bank, N.A. (“TCB”) shall be
designated as, and perform the roles associated with, a joint lead arranger and
bookrunner (in such capacity, collectively, the “Lead Arrangers”);
(b)each of Barclays, Citi, CS Securities, DBSI, GSB, ICBC, JPMCB, ML and MS
shall be designated as, and perform the roles associated with, a syndication
agent (in such capacity, collectively, the “Syndication Agents”); and


7
 
 
 




--------------------------------------------------------------------------------




(c)each of BNP Securities, CA-CIB, SCB, SMBC, US Bank, and TCB shall be
designated as, and perform the roles associated with, a documentation agent (in
such capacity, collectively, the “Documentation Agents”).
For the avoidance of doubt, the provisions of Section 10.04 of the Credit
Agreement shall apply to, and inure to the benefit of, each Lead Arranger, each
Syndication Agent and each Documentation Agent in connection with their
respective roles hereunder.
SECTION THREE - Conditions to Effectiveness. The provisions of Section One of
this Third Amendment shall become effective on the date (the “Third Amendment
Effective Date”) when each of the following conditions specified below shall
have been satisfied:
(a)    The Borrower, the Guarantor, the Administrative Agent, the Designated
2017 Term Lender, the 2017 Term Lenders and such other lenders constituting the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to Milbank, Tweed,
Hadley & McCloy LLP, 28 Liberty Street, New York, NY 10005, attention: Dylan
Scher;
(b)    all reasonable invoiced out-of-pocket expenses incurred by the Lenders
and the Administrative Agent pursuant to Section 10.04 of the Credit Agreement
or the Engagement Letter, dated as of October 19, 2017, by and between, inter
alios, the Borrower and the Lead Arrangers (including the reasonable and
documented fees, charges and disbursements of counsel) and all accrued and
unpaid fees, owing and payable (including any fees agreed to in connection with
this Third Amendment) shall have been paid to the extent invoiced at least two
(2) Business Days prior to the Third Amendment Effective Date (or such shorter
period as may be agreed by the Borrower);
(c)    the Administrative Agent shall have received an Officer’s Certificate
certifying as to the Collateral Coverage Ratio in accordance with Section
4.02(d) of the Credit Agreement;
(d)    the Administrative Agent shall have received a customary written opinion
of Latham & Watkins LLP, special counsel for the Borrower and the Guarantor
addressed to the Administrative Agent and the 2017 Term Lenders party hereto,
and dated the Third Amendment Effective Date;
(e)    the Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary (or similar Responsible Officer), dated the
Third Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Third Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (e)),
(ii) certifying that each constitutional document of each Loan Party previously
delivered to the Administrative Agent has not been amended, supplemented,
rescinded or otherwise modified and remains in full force and effect as of the
date hereof, (iii) attaching resolutions of each Loan Party approving the
transactions contemplated by the Third Amendment


8
 
 
 




--------------------------------------------------------------------------------




and (iv) attaching a certificate of good standing for the Borrower and the
Guarantor of the state of such entity’s incorporation or formation, dated as of
a recent date, as to the good standing of that entity (to the extent available
in the applicable jurisdiction);
(f)    the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date; provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date; and provided, further, that
for purposes of this clause (i), the representations and warranties contained in
(i) Section 3.04(a) of the Credit Agreement shall be deemed to refer to Parent’s
Annual Report on Form 10-K for 2016 (as amended) filed with the SEC and all
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K that have been
filed after December 31, 2016 by Parent with the SEC (as amended) and (ii)
Section 3.05(a) of the Credit Agreement shall be deemed to refer to the audited
consolidated financial statements of Parent and its Subsidiaries for the fiscal
year ended December 31, 2016, included in Parent’s Annual Report on Form 10-K
for 2016 filed with the SEC (as amended) and the unaudited consolidated
financial statements of Parent and its Subsidiaries for the fiscal quarters
ended March 31, 2017, June 30, 2017 and September 30, 2017, and (B) as to the
absence of any event occurring and continuing, or resulting from this Third
Amendment on, the Third Amendment Effective Date, that constitutes a Default or
Event of Default; and
(g)    the Administrative Agent shall have received a Loan Request delivered in
compliance with Section 2.03(b) of the Credit Agreement not later than 1:00 p.m.
New York City time one (1) Business Day before the Third Amendment Effective
Date or such shorter time as the Administrative Agent may agree.
SECTION FOUR - No Default; Representations and Warranties. In order to induce
the 2017 Term Lenders and the Administrative Agent to enter into this Third
Amendment, the Borrower represents and warrants to each of the 2017 Term Lenders
and the Administrative Agent that, on and as of the date hereof after giving
effect to this Third Amendment, (i) no Default or Event of Default has occurred
and is continuing or would result from giving effect to this Third Amendment and
(ii) the representations and warranties contained in the Credit Agreement and
the other Loan Documents (other than representations and warranties set forth in
Sections 3.05(b), 3.06, 3.09(a) and 3.19 of the Credit Agreement) are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on and as of the date hereof or, in the case of any
representations and warranties that expressly relate to an earlier date, as
though made as of such date; provided, that any representation or warranty that
is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the


9
 
 
 




--------------------------------------------------------------------------------




applicable date; and provided, further, that for purposes of this Section Four,
the representations and warranties contained in (i) Section 3.04(a) of the
Credit Agreement shall be deemed to refer to Parent’s Annual Report on Form 10-K
for 2016 (as amended) filed with the SEC and all Quarterly Reports on Form 10-Q
or Current Reports on Form 8-K that have been filed after December 31, 2016 by
Parent with the SEC (as amended) and (ii) Section 3.05(a) of the Credit
Agreement shall be deemed to refer to the audited consolidated financial
statements of Parent and its Subsidiaries for the fiscal year ended December 31,
2016, included in Parent’s Annual Report on Form 10-K for 2016 filed with the
SEC (as amended) and the unaudited consolidated financial statements of Parent
and its Subsidiaries for the fiscal quarters ended March 31, 2017, June 30, 2017
and September 30, 2017.
SECTION FIVE - Confirmation. The Borrower and the Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are, and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents shall include, without
limitation, all obligations of the Borrower with respect to the 2017 Class B
Term Loans (after giving effect to this Third Amendment) and all obligations of
the Guarantor with respect to the guarantee of such obligations, respectively,
and (ii) reaffirm the grant of Liens on the Collateral to secure the Obligations
(including the Obligations under the 2017 Class B Term Loans incurred pursuant
to this Third Amendment) pursuant to the Collateral Documents.
SECTION SIX - Reference to and Effect on the Credit Agreement. On and after the
Third Amendment Effective Date, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Third Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Third Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Third Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Third Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.
SECTION SEVEN - Execution in Counterparts. This Third Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Third Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Third Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Third Amendment.
SECTION EIGHT - Governing Law. THIS THIRD AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS THIRD AMENDMENT


10
 
 
 




--------------------------------------------------------------------------------




SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
SECTION NINE - Miscellaneous.    (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.
(b)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Third Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Term Loan Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]






11
 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered as of the day and year first above written.
AMERICAN AIRLINES, INC., as the Borrower
By: /s/ Thomas T. Weir    
    Name: Thomas T. Weir
    Title: Vice President and Treasurer
AMERICAN AIRLINES GROUP INC., as Parent and Guarantor
By: /s/ Thomas T. Weir    
    Name: Thomas T. Weir
    Title: Vice President and Treasurer




[Third Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as Administrative Agent
By:     /s/ Craig Malloy    
Name: Craig Malloy
Title: Director






[Third Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as the Designated 2017 Term Lender and a 2017 Term Lender
By:     /s/ Craig Malloy    
Name: Craig Malloy
Title: Director











[Third Amendment to Credit and Guaranty Agreement]



--------------------------------------------------------------------------------


Annex A




CONSENT TO THIRD AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
CONSENT (this “Consent”) to the Third Amendment to Credit and Guaranty Agreement
(the “Agreement”), by and among American Airlines, Inc., as Borrower, American
Airlines Group Inc., as Parent and a Guarantor, the lenders party thereto with a
2017 Class B Term Loan Commitment, each other lender party thereto and Barclays
Bank PLC, as Administrative Agent and as the designated lender of 2017 Class B
Term Loans. Capitalized terms used in this Consent but not defined in this
Consent have the meanings assigned to such terms in the Agreement.
Replacement Term Lender.  The undersigned Replacement Term Lender hereby
irrevocably and unconditionally approves the Agreement and consents as follows
(check ONE option):
Cashless Settlement Option
¨ to exchange 100% of the outstanding principal amount of the Replacement Class
B Term Loans (i.e. Existing Term Loans) held by such Replacement Term Lender for
2017 Class B Term Loans in an equal principal amount or such lesser amount
allocated to such Lender by the Administrative Agent.
Post-Closing Settlement Option
¨ to have 100% of the outstanding principal amount of the Replacement Class B
Term Loans (i.e. Existing Term Loans) held by such Replacement Term Lender
prepaid on the Effective Date and purchase by assignment 2017 Class B Term Loans
in an equal principal amount or such lesser amount allocated to such Lender by
the Administrative Agent.
IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.
________________________________________,
as a 2017 Term Lender (type name of the legal entity)
By: ____________________________________        
Name:
Title:
If a second signature is necessary:
By: ____________________________________
Name:
Title:
Name of Fund Manager (if any):__________________


Current holding amount: $__________________





[Third Amendment to Credit and Guaranty Agreement]

